 

 

 

 

SEED rep eRe IN ETRE + mara
~

 

 

 

USDC SDNY
R 4
UNITED STATES DISTRICT COURT Ose TRON
SOUTHERN DISTRICT OF NEW YORK CALLY FILED
wee ee eee eee eee ee x {PDOC a
UNITED STATES OF AMERICA, _ |) DATE: esED. OLD DO NOV 2.0 2019
Plaintiff, :
-against- : ORDER |
19 Civ. 6835 (GBD)
BH & B CONSTRUCTION INC., ;
Defendant.
weseeeeewnenenwne ewe een eer enww nw ween eee ee ew ee xX

GEORGE B. DANIELS, United States District Judge:

The Order of Reference to the Magistrate Judge dated November 20, 2019, (ECF No. 18),

is withdrawn.

Dated: New York, New York SO ORDERED:

November 20, 2019
Ssgy. Dowel

B. 6
hed ates District Judge

 
